DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 12/28/2021 response includes: (a) the drawings are currently amended; (b) the abstract is currently amended; (c) the specification is currently amended; (d) claims 1, 9 and 11 are currently amended; (e) claims 2-8 and 13-20 are previously presented; (f) claims 10 and 12 are original; and (g) the grounds for rejection set forth in the 09/16/2021 office action are traversed.  Claims 1-20 are currently pending and an office action follows:
Response to arguments
3.	Applicant’s arguments filed 12/28/2021 with respect to the rejection of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made based on the previously-cited prior art in view of the following new reference listed on the European Search Report filed by applicant on 01/13/2022:  U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al., which teaches what was previously designated as being novel in independent claims 1 and 9.  Thus, claims 1-5, 7-11, 15-18 and 20 are rejected, and claims 6, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form as set forth below. 
	Finally, a previously-stated objection to the abstract still stands.
Specification Objection
4.	The abstract at line 3 needs to be changed from “respective one sub light valve” to “a respective one sub light valve” to be grammatically correct.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”) in view of U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
        

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Lee discloses a driving method of a display device(100)(FIG. 1; ¶¶0044-0046, 0049-0050), wherein the display device(100)(FIG. 1; ¶0044) comprises a display array(112)(FIGs. 1, 3; ¶¶0044, 0055) and a light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), the display array(112)(FIGs. 1, 3; ¶¶0044, 0055) comprises rows of sub-pixels(vertical rows of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) comprises a plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0047-0049), a respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) of the plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0048) corresponds to at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), and the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) is on a light-emitting side of the display array(112)(FIGs. 1, 3; ¶¶0044, 0047, 0055); and
	the driving method (FIG. 1: 100; ¶¶0044-0046, 0049-0050) comprises: and the respective one sub light valve(furthest left b directly above the furthest left L)(FIG.  being in a light-shielding state (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-shielding state as shown in the lower figure of FIG. 2).
Lee does not expressly disclose any sub-pixel in the at least one row of sub-pixels being in a response phase of a display operation.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Yamanaka discloses any sub-pixel(any one sub-pixel of a first row of subpixels Px)(FIGs. 2-3; ¶¶0087, 0111-0112) in the at least one row of sub-pixels(a first row of subpixels Px)(FIGs. 2-3; ¶¶0087, 0111-0112) being in a response phase of a display operation (FIGs. 2-3 and 8 or 9: GL_1, SR1; ¶¶0108-0112 – each pixel in a row has a display operation {i.e., the receipt of the scanning signal by each pixel in a row}, which facilitates the response phase {i.e., the time required for the liquid crystal to respond to the pixel voltage}).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Yamanaka to provide a driving method of a display device that is able to display images having a wide viewing angle and moving images without flickering (see e.g., ¶¶0107, 0113).

As to claim 2, Lee modified by Yamanaka teaches the driving method according to claim 1, as applied above.
Yamanaka further discloses further comprising: each sub-pixel(all sub-pixels of the first row of subpixels Px)(FIGs. 2-3 and 8 or 9: GL_1; ¶¶0087, 0108-0112) in the at least one row of sub-pixels(a first row of subpixels Px)(FIGs. 2-3 and 8 or 9; ¶¶0087, 0108-0112) being in a display phase of the display operation (FIGs. 6, 8 or 9: a first one of the SRs, V1, V2, LIGHT TRANSMITTING STATE; ¶¶0108-0112), and the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) being in a light-transmitting state (FIGs. 6, 8 or 9: a first one of the SRs, SR_1, V1, V2, LIGHT TRANSMITTING STATE; ¶¶0108-0112).
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 1.

As to claim 3, Lee modified by Yamanaka teaches the driving method according to claim 2, as applied above.
Yamanaka further discloses wherein the rows of sub-pixels(Px)(FIGs. 2-3 and 9: GL_1 to GL_1200; ¶¶0087, 0111-0112) in the display array(10)(FIGs. 2-3; ¶0088) progressively enter the response phase along a scanning direction(direction from row 1 to row 1200)(FIGs. 2-3 and 9: Px, GL_1 to GL_1200; ¶¶0087, 0111-0112), the plurality of sub light valves(SR, SR_1 to SR_1200)(FIGs. 6, 9; ¶¶0111-0112) of the light valve array(SR, SR_1 to SR_1200)(FIGs. 6, 9; ¶¶0111-0112) sequentially enter the light-shielding state along the scanning direction(direction from row 1 to row 1200)(FIGs. 6, 9: SR, SR_1 to SR_1200, V1, V2, LIGHT BLOCKING STATE; ¶¶0111-0112); and
	the rows of sub-pixels(Px)(FIGs. 2-3 and 9: GL_1 to GL_1200; ¶¶0087, 0110-0112) in the display array(10)(FIGs. 2-3; ¶0088) sequentially enter the display phase(LIGHT TRANSMITTING PHASE)(FIG. 9; 0111-0112) from the response phase (FIGs. 2-3 and 9: Px, GL_1 to GL_1200; ¶¶0087, 0111-0112) along the scanning direction(direction from row 1 to row 1200), the plurality of sub light valves(SR, SR_1 to SR_1200)(FIGs. 6, 9; ¶¶0111-0112) of the light valve array(SR, SR_1 to SR_1200)(FIGs. 6, 9; ¶¶0111-0112) sequentially change from the light-shielding state to the light-transmitting state along the scanning direction(direction from row 1 to row 1200)(FIGs. 6, 9: SR, SR_1 to SR_1200, V1, V2, LIGHT BLOCKING STATE, LIGHT TRANSMITTING STATE; ¶¶0111-0112).
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 1.

claim 4, Lee modified by Yamanaka teaches the driving method according to claim 2, as applied above.
Yamanaka further discloses further comprising: an (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) of the light valve array(SR, SR_1 to SR_1200)(FIGs. 6, 8; ¶¶0101, 0108-0110) entering the light-shielding state(LIGHT BLOCKING STATE)(FIG. 8; ¶¶0108, 0110) prior to sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 8; ¶¶0087, 0109-0110) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) performing the display operation(receiving a scanning signal)(FIG. 8; ¶0109);
	the sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 8; ¶¶0087, 0109-0110) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) performing the display operation(receiving a scanning signal)(FIG. 8; ¶0109) to allow the sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 8; ¶¶0087, 0109-0110) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) to enter the response phase (¶0110), and simultaneously the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) being maintained in the light-shielding state(LIGHT BLOCKING STATE)(FIG. 8; ¶0108); and
	after each of the sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 8; ¶¶0087, 0109-0110) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) entering the display phase(LIGHT TRANSMITTING STATE)(FIG. 8; ¶0110) from the response phase (¶0110), the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) being changed from the light-shielding state(LIGHT BLOCKING STATE)(FIG. 8; ¶0108) to the light-transmitting state(LIGHT TRANSMITTING STATE)(FIG. 8; ¶0110).
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 1.

More specifically as to claim 5, Lee modified by Yamanaka teaches the driving method according to claim 4, as applied above.
Yamanaka further discloses wherein the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) of the light valve array(SR, SR_1 to SR_1200)(FIGs. 6, 8; ¶¶0101, 0108-0110) entering the light-shielding state(LIGHT BLOCKING STATE)(FIG. 8; ¶¶0108, 0110) prior to the sub-pixel(one of a second row of subpixels Px)(FIGs. 2-3 and 8; ¶¶0087, 0109-0110) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) performing the display operation(receiving a scanning signal)(FIG. 8; ¶0109) comprises:
	the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) switching from the light-transmitting state(LIGHT TRANSMITTING STATE)(FIG. 8; ¶0110) to the light-shielding state(LIGHT BLOCKING STATE)(FIG. 8; ¶0108) in a predetermined time (FIG. 8: LIGHT TRANSMITTING STATE prior to LIGHT BLOCKING STATE; ¶0108) prior to the sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 8; ¶¶0087, 0109-0110) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110) performing the display operation(receiving a scanning signal)(FIG. 8; ¶0109),
	wherein the predetermined time (FIG. 8: LIGHT TRANSMITTING STATE prior is a one-sided response time of the respective one sub light valve(a second SR, SR_2)(FIGs. 6, 8; ¶¶0101, 0108-0110 – FIG. 8 depicts a change from LIGHT TRANSMITTING STATE to LIGHT BLOCKING STATE occurring each time as a vertical line extending up when each sub light valve receives a voltage of V1).
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 1.

As to claim 7, Lee modified by Yamanaka teaches the driving method according to claim 2, as applied above.
Yamanaka further discloses further comprising: the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) being applied with a light-valve driving voltage(V1 and V2)(FIG. 8 or 9; ¶0110) to allow the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) to switch between the light-transmitting state(LIGHT TRANSMITTING STATE)(FIG. 8 or 9; 0108-0112) and the light-shielding state(LIGHT BLOCKING STATE)(FIG. 8 or 9; 0108-0112).
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 1.

As to claim 8, Lee modified by Yamanaka teaches the driving method according to claim 7, as applied above.
Yamanaka further discloses wherein the light-valve driving voltage(V1 and  ¶0110) comprises a first light-valve driving voltage(V1)(FIG. 8 or 9; ¶0110) and a second light-valve driving voltage(V2)(FIG. 8 or 9; ¶0110), and the first light-valve driving voltage(V1)(FIG. 8 or 9; ¶0110) is greater than the second light-valve driving voltage(V2)(FIG. 8 or 9; ¶0110); and
	the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) being applied with a light-valve driving voltage(V1)(FIG. 8 or 9; ¶0110) to allow the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) to switch between the light-transmitting state(LIGHT TRANSMITTING STATE)(FIG. 8 or 9; 0108-0112) and the light-shielding state(LIGHT BLOCKING STATE)(FIG. 8 or 9; 0108-0112) comprises:
	the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) being applied with the first light-valve driving voltage(V1)(FIG. 8 or 9; ¶0110) to allow the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) to switch to the light-shielding state(LIGHT BLOCKING STATE)(FIG. 8 or 9; 0108-0112), and the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) being applied with the second light-valve driving voltage(V2)(FIG. 8 or 9; ¶0110) to allow the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) to switch to the light-transmitting state(LIGHT TRANSMITTING STATE)(FIG. 8 or 9; 0108-0112). 
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 1.

As to claim 9, Lee discloses a display device(100)(FIG. 1; ¶0044), comprising a display array(112)(FIGs. 1, 3; ¶¶0044, 0055), a light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), and a control device(120)(FIG. 1; ¶0045);
wherein the display array(112)(FIGs. 1, 3; ¶¶0044, 0055) comprises rows of sub-pixels(vertical rows of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) comprises a plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0047-0049), a respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) of the plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0048)  corresponds to at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), and the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) is on a light-emitting side of the display array(112)(FIGs. 1, 3; ¶¶0044, 0047, 0055); and
the control device(120)(FIG. 1; ¶0045) is coupled to the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), and the control device(120)(FIG. 1; ¶0045) is configured to control a state of the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049 – control device {FIG. 1: 120} controls the displaying of left and right eye images, which are used to set the opening and closing of the respective slits and barriers {FIG. 2: s, b}.), so as to allow the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) to be in a light-shielding state (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-shielding state as shown in the lower figure ,
and is configured (FIG. 1: 120; ¶0045) to allow the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) to be in a light-transmitting state (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-transmitting state as shown in the upper figure of FIG. 2) in a case where each sub-pixel in the at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055) corresponding to the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) is in a display phase of the display operation (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-transmitting state as shown in the upper figure of FIG. 2).
Lee does not expressly disclose the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) to be in a light-shielding state(LIGHT BLOCKING STATE)(FIG. 8 or 9; 0108-0112) in a case where any sub-pixel(any one sub-pixel of a first row of subpixels Px)(FIGs. 2-3; ¶¶0087, 0111-0112) in the at least one row of sub-pixels(a first row of subpixels Px)(FIGs. 2-3; ¶¶0087, 0111-0112) corresponding to the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) is in a response phase of a display operation(FIGs. 2-3 and 8 or 9: GL_1, SR1; ¶¶0108-0110).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Yamanaka to provide a display device that is able to display images having a wide viewing angle and moving 

As to claim 16, Lee modified by Yamanaka teaches the display device according to claim 9, as applied above.
Yamanaka further discloses wherein the display array(10)(FIGs. 2-3; ¶0088) is a liquid crystal display array(10)(FIGs. 2-3; ¶0088), and the light valve array(SR)(FIG. 6; ¶0101) comprises a liquid crystal light-valve array(SR)(FIG. 6; ¶0101).
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 9.

As to claim 18, Lee modified by Yamanaka teaches the driving method according to claim 3, as applied above.
Yamanaka further discloses further comprising: an (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 9; ¶¶0111-0112) of the light valve array(SR, SR_1 to SR_1200)(FIGs. 6, 9; ¶¶0111-0112) entering the light-shielding state(LIGHT BLOCKING STATE)(FIGs. 6, 9: a second SR, SR_2; ¶¶0111-0112) prior to sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 9; ¶¶0087, 0111-0112) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 9; ¶¶0111-0112) performing the display operation (FIGs. 2-3 and 9: GL_1, SR1; ¶¶0110-0112 – each pixel in a row has a display operation {i.e., the receipt of the scanning signal by each pixel in a row}, which facilitates the response phase {i.e., the time required for the liquid crystal to respond to the pixel voltage});
	the sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 9; ¶¶0087, 0111-0112) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 9; ¶¶0111-0112) performing the display operation (FIGs. 2-3 and 9: GL_1, SR1; ¶¶0110-0112 – each pixel in a row has a display operation {i.e., the receipt of the scanning signal by each pixel in a row}, which facilitates the response phase {i.e., the time required for the liquid crystal to respond to the pixel voltage}) to allow the sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 9; ¶¶0087, 0111-0112) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 9; ¶¶0111-0112) to enter the response phase (FIGs. 2-3 and 9: GL_1, SR1; ¶¶0110-0112 – each pixel in a row has a display operation {i.e., the receipt of the scanning signal by each pixel in a row}, which facilitates the response phase {i.e., the time required for the liquid crystal to respond to the pixel voltage}), and simultaneously the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 9; ¶¶0111-0112) being maintained in the light-shielding state(LIGHT BLOCKING STATE)(FIGs. 6, 9: a second SR, SR_2; ¶¶0111-0112); and
	after each of the sub-pixels(a second row of subpixels Px)(FIGs. 2-3 and 9; ¶¶0087, 0111-0112) corresponding to the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 9; ¶¶0111-0112) entering the display phase from the response phase (FIGs. 2-3 and 9: GL_1, SR1; ¶¶0110-0112 – each pixel in a row has a display operation {i.e., the receipt of the scanning signal by each pixel in a row}, which facilitates the response phase {i.e., the time required for the liquid crystal to respond to the pixel voltage} followed by the display phase {i.e., when the liquid crystal has fully responded}), the (m)th sub light valve(a second SR, SR_2)(FIGs. 6, 9; ¶¶0111-0112) being changed from the light-shielding state(LIGHT BLOCKING STATE)(FIGs. 6, 9: a second SR, SR_2; ¶¶0111-0112) to the light-transmitting state(LIGHT TRANSMITTING STATE)(FIGs. 6, 9: a second SR, SR_2; ¶¶0111-0112).
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 1.
7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”) in view of U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”) as applied to claim 9 above, in view of U.S. Patent Pub. No. 2013/0162614 A1 to MacNaughton et al. (“MacNaughton”).
	As to claim 10, Lee modified by Yamanaka teaches the display device according to claim 9, as applied above.
	Lee further discloses the plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0047-0049).
	Yamanaka further discloses and to output light-valve driving voltages(V2)(FIGs. 6, 8 or 9; SRs, V1, V2, LIGHT TRANSMITTING STATE; ¶¶0108-0112) to drive the plurality of sub light valves respectively(SRs, SR_1 to SR_1200)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112).
The motivation to combine Yamanaka’s further teachings is the same as the reason set forth above for claim 9.
	Lee modified by Yamanaka does not expressly disclose further comprising a plurality of light-valve driving circuits; wherein the plurality of light-valve driving circuits are respectively coupled to the plurality of sub light valves, and the plurality of light-valve driving circuits are configured to receive switch control signals output by the control device, and are further configured to output light-valve driving voltages to drive the plurality of sub light valves respectively.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
               
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

MacNaughton discloses further comprising a plurality of light-valve driving circuits(116, 118)(Figs. 1 and 17; ¶¶0100, 0102); wherein the plurality of light-valve driving circuits(116, 118)(Figs. 1 and 17; ¶¶0100, 0102) are respectively coupled to the plurality of sub light valves(106, 108)(Figs. 1 and 17; ¶0100), and the plurality of light-valve driving circuits(116, 118)(Figs. 1 and 17; ¶¶0100, 0102) are configured to receive switch control signals output by the control device(114)(Figs. 1 and 17: 116, 118; ¶¶0100, 0102, 0104-0105), and are further configured to output light-valve driving voltages (Figs. 1 and 17: 116, 118; ¶¶0104-0105) to drive the plurality of sub light valves(106, 108)(Figs. 1 and 17; ¶¶0100, 0104-0105) respectively.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee and Yamanaka with MacNaughton to provide a display device that displays images properly by precisely 
 
As to claim 11, Lee modified by Yamanaka and MacNaughton teaches the display device according claim 10, as applied above.
MacNaughton further discloses wherein a respective one light-valve driving circuit(116)(Figs. 1 and 17; ¶¶0100, 0102) of the plurality of light-valve driving circuits(116, 118)(Figs. 1 and 17; ¶¶0100, 0102) comprises an input sub-circuit(portion of 116 receiving signal from 114)(Figs. 1 and 17; ¶¶0100, 0102) and an output sub-circuit(portion of 116 outputting signal to 106)(Figs. 1 and 17; ¶¶0100, 0102):
	the input sub-circuit(portion of 116 receiving signal from 114)(Figs. 1 and 17; ¶¶0100, 0102) is connected to the control device(114)(Figs. 1 and 17: 116, 118; ¶¶0100, 0102, 0104-0105) to receive the switch control signal (Figs. 1 and 17: 114, 116; ¶¶0100, 0102, 0104-0105), and is configured to control a level of a control node in response to the switch control signal (Figs. 1 and 17: 114, 116; ¶¶0100, 0102, 0104-0105 – 116 has a node that includes a voltage that is output to 106); and
	the output sub-circuit(portion of 116 outputting signal to 106)(Figs. 1 and 17; ¶¶0100, 0102) is connected to the input sub-circuit(portion of 116 receiving signal from 114)(Figs. 1 and 17; ¶¶0100, 0102) and the respective one sub light valve(106)(Figs. 1 and 17; ¶0100 – the output sub-circuit {Figs. 1 and 17: portion of 116 outputting signal to 106} is coupling connected to the input sub-circuit {Figs. 1 and 17: portion of 116 receiving signal from 114} and the one sub light valve {Figs. 1 and 17: 106}), and is configured to output the light-valve driving voltage to the respective one sub light valve under control of the level of the control node (Figs. 1 and 17: 106, 116; ¶¶0100, 0102, 0104-0105 – 116 has a node that includes a voltage that is output to 106).
The motivation to combine MacNaughton is set forth above for claim 10.
8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”) in view of U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”) as applied to claim 9 above, in view of U.S. Patent Pub. No. 2017/0085867 A1 to Baran et al. (“Baran”).
As to claim 17, Lee modified by Yamanaka teaches the display device according to claim 9 as applied above.
Lee further discloses the display device(100)(FIG. 1; ¶0044) is an auto-stereoscopic 3D display (FIG. 1: 100; ¶0044).
Lee modified by Yamanaka does not expressly disclose a virtual reality equipment, comprising the display device.
Baran discloses a virtual reality equipment (¶0005), comprising the display device (¶0005).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee modified by Yamanaka with Baran to provide a display device shows a user multiple perspectives of a scene (¶0005).
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”) in view of U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”) in view of U.S. Patent Pub. No. MacNaughton et al. (“MacNaughton”) as applied to claim 10 above, in view of U.S. Patent Pub. No. 2016/0342240 A1 to Zou et al. (“Zou”).
As to claim 15, Lee modified by Yamanaka and MacNaughton teaches the display device according to claim 10 as applied above.
Lee further discloses wherein the display array(112)(FIGs. 1, 3-4; ¶¶0044, 0055) comprises a display driving circuit(420)(FIG. 4; ¶¶0059-0060).
MacNaughton discloses the plurality of light-valve driving circuits (see the above analysis of claim 1).
Lee modified by Yamanaka and MacNaughton does not expressly disclose and the display driving circuit and the plurality of light-valve driving circuits are integrated on a same circuit board.
Zou discloses and the display driving circuit and another driving circuit are integrated on a same circuit board(31’)(FIG. 7; ¶0040).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee modified by Yamanaka and MacNaughton with Zou to provide a display device that has a non-display area that is more compact resulting in a less bulky display device.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”) in view of U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”) as applied to claim 10 above, in view of U.S. Patent Pub. No. 2013/0162614 A1 to MacNaughton et al. (“MacNaughton”) as applied to claim 11 above, in view of U.S. Patent Pub. No. 2017/0085867 A1 to Baran et al. (“Baran”).
claim 20, Lee modified by Yamanaka and MacNaughton teaches the display device according to claim 11 as applied above.
Lee further discloses the display device(100)(FIG. 1; ¶0044) is an auto-stereoscopic 3D display (FIG. 1: 100; ¶0044).
Lee modified by Yamanaka and MacNaughton does not expressly disclose a virtual reality equipment, comprising the display device.
Baran discloses a virtual reality equipment (¶0005), comprising the display device (¶0005).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee modified by Yamanaka and MacNaughton with Baran to provide a display device that shows a user multiple perspectives of a scene (¶0005).
Allowable Subject Matter
11.	Claims 6, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
12.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:
Dependent claim 6 identifies the distinct features: “further comprising: obtaining and storing a length of the predetermined time”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”) Yamanaka et al. (“Yamanaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 6, Lee modified by Yamanaka teaches the driving method according to claim 5, as applied above.
	Lee modified by Yamanaka does not teach further comprising: obtaining and storing a length of the predetermined time, with all other limitations as claimed.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claim 12 identifies the distinct features: “wherein the input sub-circuit comprises a first pull-up resistor(FIG. 6B: R1) and a first transistor(FIG. 6B: T1); a first terminal(FIG. 6B: R1’s upper terminal) of the first pull-up resistor(FIG. 6B: R1) is configured to be connected to a first voltage terminal(FIG. 6B: VCC’s lower terminal) to receive a first voltage signal(FIG. 6B: VCC), and a second terminal(FIG. 6B: R1’s lower terminal) of the first pull-up resistor(FIG. 6B: R1) is configured to be connected to the control node(FIG. 6B: N); and a gate electrode(FIG. 6B: T1’s gate terminal) of the first transistor(FIG. 6B: T1) is configured to be connected to a switch-control signal terminal(FIG. 6B: GPIO) to receive the switch control signal (¶0085), a first electrode(FIG. 6B: T1’s lower terminal) of the first transistor(FIG. 6B: T1) is configured to be connected to a second voltage terminal(FIG. 6B: GND), and a second electrode(FIG. 6B: T1’s upper electrode) of the first transistor(FIG. 6B: T1) is configured to be connected to the control node(FIG. 6B: N)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”), U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”) and U.S. Patent Pub. No. 2013/0162614 A1 to MacNaughton et al. (“MacNaughton”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 12, Lee modified by Yamanaka and MacNaughton teaches the display device according to claim 11, as applied above.  Lee modified by Yamanaka and MacNaughton do not teach wherein the input sub-circuit comprises a first pull-up resistor and a first transistor; a first terminal of the first pull-up resistor is configured to be connected to a first voltage terminal to receive a first voltage signal, and a second terminal of the first pull-up resistor is configured to be connected to the control node; and a gate electrode of the first transistor is configured to be connected to a switch-control signal terminal to receive the switch control signal, a first electrode of the first transistor is configured to be connected to a second voltage terminal, and a second electrode of the first transistor is configured to be connected to the control node, with all other limitations as claimed.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
        
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claim 13 identifies the distinct features: “wherein the output sub-circuit(FIG. 6A: 420) comprises a second pull-up resistor(FIG. 6B: R2); a first terminal(FIG. 6B: R2’s upper terminal) of the second pull-up resistor(FIG. 6B: R2) is configured to be connected to a third voltage terminal(FIG. 6B: VDD’s lower terminal) to receive a third voltage signal(FIG. 6B: VDD), a second terminal(FIG. 6B: R2’s lower terminal) of the second pull-up resistor(FIG. 6B: R2) is configured to be connected to an output terminal(FIG. 6B: OUT), and the output terminal(FIG. 6B: OUT) is configured to output the light-valve driving voltage (¶0086); and a gate electrode(FIG. 6B: T2’s gate terminal) of the second transistor(FIG. 6B: T2) is connected to the control node(FIG. 6B: N), a first electrode(FIG. 6B: T2’s lower electrode) of the second transistor(FIG. 6B: T2) is connected to a second voltage terminal(FIG. 6B: GND), and a second electrode(FIG. 6B: T2’s upper electrode) of the second transistor(FIG. 6B: T2) is connected to the output terminal(FIG. 6B: OUT)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”), U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”) and U.S. Patent Pub. No. 2013/0162614 A1 to MacNaughton et al. (“MacNaughton”), either singularly or in combination, fails to anticipate or render obvious the above underlined 
	More specifically as to claim 13, Lee modified by Yamanaka and MacNaughton teaches the display device according to claim 11, as applied above.  Lee modified by Yamanaka and MacNaughton do not teach wherein the output sub-circuit comprises a second pull-up resistor and a second transistor; a first terminal of the second pull-up resistor is configured to be connected to a third voltage terminal to receive a third voltage signal, a second terminal of the second pull-up resistor is configured to be connected to an output terminal, and the output terminal is configured to output the light-valve driving voltage; and 	a gate electrode of the second transistor is connected to the control node, a first electrode of the second transistor is connected to a second voltage terminal, and a second electrode of the second transistor is connected to the output terminal, with all other limitations as claimed.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Dependent claim 14 identifies the distinct features: “further comprising a power supply circuit(FIG. 4: 50) and a voltage boosting circuit(FIG. 4: 60), wherein the power supply circuit(FIG. 4: 50) is configured to provide a display driving voltage to the display array(FIG. 4: 10), and the voltage boosting circuit(FIG. 4: 60) is coupled to the power supply circuit(FIG. 4: 50) and is configured to provide the plurality of light-valve driving circuits(FIG. 4: 40) with a third voltage signal obtained by boosting the display driving voltage (¶0080)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”), U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”) and U.S. Patent Pub. No. 2013/0162614 A1 to MacNaughton et al. (“MacNaughton”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 14, Lee modified by Yamanaka and MacNaughton teaches the display device according to claim 10, as applied above.  
	Lee modified by Yamanaka and MacNaughton does not teach further comprising a power supply circuit and a voltage boosting circuit, wherein the power supply circuit is configured to provide a display driving voltage to the display array, and the voltage boosting circuit is coupled to the power supply circuit and is configured to provide the plurality of light-valve driving circuits with a third voltage signal obtained by boosting the display driving voltage, with all other limitations as claimed.
Other Relevant Prior Art
13.	Other relevant prior art includes:
U.S. Patent Pub. No. 2012/0287080 A1 to Akimoto discloses a display having pixels each of which has a shutter control mechanism (see e.g., FIG. 3; ¶0037).
Conclusion
	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
/KIRK W HERMANN/Examiner, Art Unit 2692